Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 1 of 39




                   Exhibit A
Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 2 of 39
Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 3 of 39
Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 4 of 39
Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 5 of 39




                   Exhibit B
Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 6 of 39
Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 7 of 39




                   Exhibit C
         Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 8 of 39




                                           EXHIBIT A

         1.    Documents sufficient to identify a name, physical address, telephone number,

email address, and any other personal identifying information for; as well as transaction logs

involving the subscriber associated with the following IP addresses at the listed dates and times:

         IP Address                                   Date/Time
         172.58.59.132                                2019-05-20 21:35:10
         172.58.59.138                                2019-05-08 15:18:05
         172.58.59.216                                2019-04-21 22:41:29
                                                      2019-04-21 22:31:55
                                                      2019-04-21 22:07:39
                                                      2019-04-21 21:04:45
                                                      2019-04-21 20:51:10
                                                      2019-04-21 20:47:05
                                                      2019-04-21 20:41:09
                                                      2019-04-21 20:34:07
         172.58.59.241                                2019-05-03 21:34:57
         172.58.60.152                                2019-05-12 02:57:36
                                                      2019-05-12 02:28:16
                                                      2019-05-12 02:02:43
         172.58.62.226                                2019-04-26 21:58:50
                                                      2019-04-26 21:42:51
         172.58.106.109                               2019-06-10 14:05:39
         172.58.106.111                               2019-06-06 01:32:17
                                                      2019-06-06 01:20:45
                                                      2019-06-06 00:27:28
                                                      2019-06-05 23:57:56
         172.58.106.169                               2019-06-09 00:10:40
         172.58.110.31                                2019-06-07 03:16:33
         172.58.106.168                               2019-06-13 21:50:23
                                                      2019-06-13 21:48:43
                                                      2019-06-13 20:58:26


146658450.1
         Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 9 of 39




                                            2019-06-13 20:50:09
                                            2019-06-13 20:35:41
                                            2019-06-13 20:33:29
                                            2019-06-13 20:27:39
                                            2019-06-13 19:02:30
                                            2019-06-13 18:52:47
         172.58.106.188                     2019-06-16 02:30:52
                                            2019-06-16 02:28:01
                                            2019-06-16 02:23:14
                                            2019-06-16 01:37:59
                                            2019-06-16 01:31:17
                                            2019-06-16 01:30:14
                                            2019-06-16 01:22:26
                                            2019-06-16 01:11:10
                                            2019-06-16 00:04:10
                                            2019-06-15 23:39:44
                                            2019-06-15 23:21:15
                                            2019-06-15 22:51:53
                                            2019-06-15 22:36:07
                                            2019-06-15 22:33:46
                                            2019-06-15 22:25:59
                                            2019-06-15 22:24:24
                                            2019-06-15 22:19:14
                                            2019-06-15 21:28:23
                                            2019-06-15 21:18:28
                                            2019-06-15 20:54:19
                                            2019-06-15 20:46:11
                                            2019-06-15 19:40:03
                                            2019-06-15 16:32:39
                                            2019-06-15 16:15:56
                                            2019-06-15 15:32:46
         131.125.11.1                       2019-05-10 13:35:22



146658450.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 10 of 39




                                            2019-05-10 13:16:52
                                            2019-05-10 13:13:44
                                            2019-05-08 22:50:52
                                            2019-05-08 21:59:02
                                            2019-04-29 22:05:40
                                            2019-04-29 22:03:56
                                            2019-04-23 13:05:38
                                            2019-04-23 12:49:49
         172.56.28.234                      2019-05-25 20:30:42
                                            2019-05-25 20:28:22
         172.56.36.131                      2019-04-21 20:03:57
                                            2019-04-21 19:35:02
                                            2019-04-21 17:28:40
                                            2019-04-21 17:19:02
                                            2019-04-21 17:17:10
                                            2019-04-21 17:00:18
                                            2019-04-21 16:56:20
                                            2019-04-21 16:55:28
                                            2019-04-21 16:48:54
                                            2019-04-21 16:48:01
                                            2019-04-21 16:32:19
         172.56.36.200                      2019-05-09 14:52:56
         172.56.36.207                      2019-05-09 15:24:56
                                            2019-05-09 14:56:49
         172.56.37.16                       2019-05-29 16:17:10
                                            2019-05-29 15:37:28
                                            2019-05-29 15:10:11
                                            2019-05-29 14:47:39
                                            2019-05-29 14:44:31
                                            2019-05-29 14:40:14
                                            2019-05-29 14:36:11
                                            2019-05-29 14:31:16



146658450.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 11 of 39




                                            2019-05-29 14:29:40
                                            2019-05-29 14:24:39
                                            2019-05-29 14:17:27
         172.56.37.160                      2019-04-20 20:09:55
                                            2019-04-20 19:17:55
                                            2019-04-20 18:55:01
                                            2019-04-20 17:41:40
                                            2019-04-20 17:40:43
                                            2019-04-20 17:33:59
                                            2019-04-20 17:14:19
         172.56.37.236                      2019-05-10 17:19:04
                                            2019-05-10 17:18:57
         172.56.37.91                       2019-05-30 22:28:41
                                            2019-05-30 22:21:14
                                            2019-05-30 22:16:58
                                            2019-05-30 22:02:17
                                            2019-05-30 21:59:03
                                            2019-05-30 21:51:11
                                            2019-05-30 21:48:36
                                            2019-05-30 21:43:41
                                            2019-05-30 21:24:44
                                            2019-05-30 21:21:40
                                            2019-05-30 21:17:31
                                            2019-05-30 21:09:50
                                            2019-05-30 21:09:03
                                            2019-05-30 20:54:56
                                            2019-05-30 20:51:58
                                            2019-05-30 20:49:20
                                            2019-05-30 20:46:09
                                            2019-05-30 20:26:46
                                            2019-05-30 20:22:33
                                            2019-05-30 20:17:58



146658450.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 12 of 39




                                            2019-05-30 20:15:46
         172.58.201.24                      2019-05-25 19:19:12
                                            2019-05-25 18:49:24
                                            2019-05-25 18:48:55
                                            2019-05-25 18:23:19
                                            2019-05-25 18:12:57
                                            2019-05-25 17:51:37
                                            2019-05-25 17:27:44
                                            2019-05-25 17:20:04
         172.58.232.164                     2019-05-11 21:24:06
                                            2019-05-11 21:08:03
                                            2019-05-11 20:58:25
                                            2019-05-11 20:43:24
                                            2019-05-11 20:30:42
                                            2019-05-11 20:07:02
                                            2019-05-11 19:57:29
                                            2019-05-11 19:52:38
                                            2019-05-11 19:47:05
                                            2019-05-11 19:44:38
                                            2019-05-11 19:39:24
                                            2019-05-11 19:32:58
                                            2019-05-11 19:27:32
                                            2019-05-11 19:21:57
                                            2019-05-11 19:20:01
                                            2019-05-11 19:18:49
                                            2019-05-11 19:11:57
                                            2019-05-11 19:09:47
                                            2019-05-11 19:02:44
                                            2019-05-11 18:58:54
                                            2019-05-11 18:48:42
                                            2019-05-11 18:46:24
                                            2019-05-11 18:42:59



146658450.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 13 of 39




                                            2019-05-11 18:30:57
                                            2019-05-11 18:29:56
                                            2019-05-11 18:10:37
                                            2019-05-11 18:08:24
                                            2019-05-11 18:05:24
                                            2019-05-11 18:02:40
                                            2019-05-11 17:59:31
                                            2019-05-11 17:31:03
                                            2019-05-11 17:28:18
                                            2019-05-11 17:10:20
                                            2019-05-11 14:50:03
                                            2019-05-10 21:57:50
                                            2019-05-10 21:55:58
                                            2019-05-10 21:34:05
                                            2019-05-10 18:53:46
                                            2019-05-10 18:48:27
                                            2019-05-06 22:52:27
                                            2019-05-06 22:38:38
                                            2019-05-06 22:36:57
         172.58.232.170                     2019-05-27 02:25:14
         172.58.233.136                     2019-05-17 15:38:50
                                            2019-05-15 23:34:52
                                            2019-05-15 23:28:15
                                            2019-05-15 21:31:39
                                            2019-05-15 21:28:22
                                            2019-05-14 22:47:32
                                            2019-05-14 13:11:37
                                            2019-05-14 13:08:10
                                            2019-05-14 13:00:33
                                            2019-05-14 11:53:50
         172.58.233.4                       2019-05-05 19:42:41
                                            2019-05-01 23:39:24



146658450.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 14 of 39




                                            2019-05-01 23:37:06
         172.58.233.93                      2019-05-25 15:38:14
                                            2019-05-25 15:17:09
                                            2019-05-25 14:09:03
                                            2019-05-25 07:19:42
                                            2019-05-25 04:50:57
                                            2019-05-25 03:14:50
                                            2019-05-24 20:31:33
                                            2019-05-24 19:55:17
                                            2019-05-24 19:51:02
                                            2019-05-24 19:38:24
                                            2019-05-24 19:33:03
                                            2019-05-24 19:21:07
                                            2019-05-24 19:14:44
                                            2019-05-24 18:59:14
                                            2019-05-24 18:02:23
         208.54.87.166                      2019-05-13 18:17:25
         208.54.87.187                      2019-04-29 23:52:24
                                            2019-04-29 23:13:07
                                            2019-04-29 23:10:15
                                            2019-04-29 23:08:04
                                            2019-04-29 23:05:04
                                            2019-04-29 22:49:13
                                            2019-04-29 22:03:20
         208.54.87.252                      2019-04-26 13:00:12
                                            2019-04-26 12:25:33
                                            2019-04-26 11:58:46
                                            2019-04-26 11:33:39
                                            2019-04-24 13:59:29
                                            2019-04-24 13:18:31
                                            2019-04-24 05:07:04
                                            2019-04-23 20:41:06



146658450.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 15 of 39




                                            2019-04-23 13:25:26
                                            2019-04-23 02:05:19
                                            2019-04-22 19:09:09




146658450.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 16 of 39




                                           EXHIBIT A

         1.    Documents sufficient to identify a name, physical address, telephone number,

email address, and any other personal identifying information for; as well as transaction logs

involving the subscriber associated with the following IP addresses at the listed dates and times:

         IP Address                                   Date/Time
         73.26.187.185                                2019-09-13 21:27:24
                                                      2019-09-13 13:41:44
                                                      2019-09-13 13:40:31
                                                      2019-09-13 04:34:07
                                                      2019-09-13 02:39:17
                                                      2019-09-12 13:19:07
                                                      2019-09-12 06:56:46
                                                      2019-09-11 20:32:07
                                                      2019-09-11 11:39:59
                                                      2019-09-11 05:55:44
                                                      2019-09-11 04:54:17
                                                      2019-09-10 20:10:37
                                                      2019-09-10 13:42:55
                                                      2019-09-10 13:39:29
                                                      2019-09-10 13:30:58
                                                      2019-09-10 13:30:09
                                                      2019-09-10 07:08:49
                                                      2019-09-09 20:13:32
                                                      2019-09-09 13:23:38
                                                      2019-09-09 04:53:20
                                                      2019-09-09 04:52:36
                                                      2019-09-09 02:15:58
                                                      2019-09-09 01:39:14
                                                      2019-09-08 23:06:15
                                                      2019-09-08 22:45:43
                                                      2019-09-08 22:25:27



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 17 of 39




                                            2019-09-08 20:04:07
                                            2019-09-08 14:39:52
                                            2019-09-08 14:38:24
                                            2019-09-08 01:17:01
                                            2019-09-08 00:40:31
                                            2019-09-08 00:37:46
                                            2019-09-07 23:08:54
                                            2019-09-07 23:05:25
                                            2019-09-07 18:08:27
                                            2019-09-07 17:25:22
                                            2019-09-07 15:33:25
                                            2019-09-07 13:29:50
                                            2019-09-07 05:55:45
                                            2019-09-06 20:13:05
                                            2019-09-06 14:07:18
                                            2019-09-06 13:28:22
                                            2019-09-06 12:58:54
                                            2019-09-06 12:41:34
                                            2019-09-05 20:29:29
                                            2019-09-05 20:11:40
                                            2019-09-05 12:04:10
                                            2019-09-05 12:00:54
                                            2019-09-05 02:15:29
                                            2019-09-05 01:00:27
                                            2019-09-04 20:26:52
                                            2019-09-04 12:17:30
                                            2019-09-04 12:16:21
                                            2019-09-04 05:30:44
                                            2019-09-04 01:07:40
                                            2019-09-03 21:12:56
                                            2019-09-03 13:56:48
                                            2019-09-03 12:50:41



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 18 of 39




                                            2019-09-03 12:49:39
                                            2019-09-03 04:45:19
                                            2019-09-03 03:51:14
                                            2019-09-03 03:38:05
                                            2019-09-02 23:56:13
                                            2019-09-02 21:33:27
                                            2019-09-02 19:24:08
                                            2019-09-02 14:11:20
                                            2019-09-02 13:23:50
                                            2019-09-02 13:15:05
                                            2019-09-02 12:55:54
                                            2019-09-02 06:03:44
                                            2019-09-01 23:03:26
                                            2019-09-01 05:37:44
                                            2019-08-31 14:19:17
                                            2019-08-30 20:57:04
                                            2019-08-30 20:19:46
                                            2019-08-30 13:29:46
                                            2019-08-30 13:07:16
                                            2019-08-30 05:16:38
                                            2019-08-30 02:47:56
                                            2019-08-30 01:12:21
                                            2019-08-29 11:43:33
                                            2019-08-29 11:37:57
                                            2019-08-29 11:35:16
                                            2019-08-29 05:34:45
                                            2019-08-29 00:21:19
                                            2019-08-28 20:13:03
                                            2019-08-28 12:56:23
                                            2019-08-28 12:54:13
                                            2019-08-28 01:14:41
                                            2019-08-27 20:45:13



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 19 of 39




                                            2019-08-27 20:37:03
                                            2019-08-27 20:34:05
                                            2019-08-27 20:04:55
                                            2019-08-27 13:25:44
                                            2019-08-27 13:22:22
                                            2019-08-27 13:19:15
                                            2019-08-27 05:39:43
                                            2019-08-26 19:55:52
                                            2019-08-26 13:21:39
                                            2019-08-26 13:17:41
                                            2019-08-26 13:15:25
                                            2019-08-26 13:12:53
                                            2019-08-26 09:22:19
                                            2019-08-25 22:27:31
                                            2019-08-25 14:50:27
                                            2019-08-25 07:34:49
                                            2019-08-25 00:22:50
                                            2019-08-24 22:59:23
                                            2019-08-24 22:57:17
                                            2019-08-24 18:45:32
                                            2019-08-24 14:03:22
                                            2019-08-24 13:40:19
                                            2019-08-23 22:52:26
                                            2019-08-23 20:43:42
                                            2019-08-23 13:40:49
                                            2019-08-23 13:36:59
                                            2019-08-23 07:42:45
                                            2019-08-23 02:47:43
                                            2019-08-22 19:55:26
                                            2019-08-22 13:32:27
                                            2019-08-22 13:29:08
                                            2019-08-22 13:22:40



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 20 of 39




                                            2019-08-22 07:36:45
                                            2019-08-21 20:19:33
                                            2019-08-21 13:15:57
                                            2019-08-21 03:27:27
                                            2019-08-20 23:49:55
                                            2019-08-20 20:02:51
                                            2019-08-20 13:49:40
                                            2019-08-20 13:12:13
                                            2019-08-20 05:33:43
                                            2019-08-20 00:00:03
                                            2019-08-19 22:56:24
                                            2019-08-19 20:57:05
                                            2019-08-19 20:13:55
                                            019-08-19 13:18:33
                                            2019-08-19 13:11:21
                                            2019-08-19 12:52:59
                                            2019-08-19 12:01:11
                                            2019-08-19 01:22:53
                                            2019-08-19 01:13:01
                                            2019-08-18 13:35:42
                                            2019-08-18 13:34:59
                                            2019-08-18 06:28:49
                                            2019-08-17 21:13:18
                                            2019-08-17 19:53:29
                                            2019-08-17 19:49:57
                                            2019-08-17 13:22:25
                                            2019-08-17 07:36:51
                                            2019-08-17 06:14:55
                                            2019-08-17 02:51:32
                                            2019-08-17 02:49:01
                                            2019-08-17 00:55:00
                                            2019-08-16 20:11:30



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 21 of 39




                                            2019-08-16 12:29:41
                                            2019-08-16 03:47:13
                                            2019-08-15 22:03:16
                                            2019-08-15 19:56:42
                                            2019-08-15 13:31:47
                                            2019-08-15 01:56:33
                                            2019-08-14 20:15:47
                                            2019-08-14 13:45:26
                                            2019-08-14 10:17:44
                                            2019-08-14 05:36:40
                                            2019-08-14 04:51:39
                                            2019-08-14 02:18:13
                                            2019-08-14 02:18:07
                                            2019-08-13 20:13:12
                                            2019-08-13 13:29:39
                                            2019-08-12 20:10:39
                                            2019-08-12 04:14:43
                                            2019-08-11 22:26:39
                                            2019-08-11 17:01:28
                                            2019-08-10 15:29:49
                                            2019-08-09 23:30:44
                                            2019-08-09 19:54:49
                                            2019-08-09 13:32:02
                                            2019-08-09 03:24:11
                                            2019-08-08 20:10:53
                                            2019-08-08 13:56:30
                                            2019-08-08 13:54:16
                                            2019-08-08 05:02:52
                                            2019-08-07 18:44:42
                                            2019-08-07 14:59:09
                                            2019-08-07 14:55:27
                                            2019-08-07 14:45:05



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 22 of 39




                                            2019-08-07 13:26:27
                                            2019-08-06 22:54:06
                                            2019-08-06 22:35:45
                                            2019-08-06 22:33:43
                                            2019-08-06 22:30:44
                                            2019-08-06 15:41:02
                                            2019-08-06 14:11:44
                                            2019-08-06 14:10:11
                                            2019-08-06 06:55:07
                                            2019-08-06 06:07:43
                                            2019-08-06 05:18:34
                                            2019-08-06 04:28:39
                                            2019-08-06 04:27:20
                                            2019-08-06 01:08:22
                                            2019-08-06 01:05:43
                                            2019-08-06 01:01:52
                                            2019-08-05 17:19:34
                                            2019-08-05 14:11:22
                                            2019-08-05 14:08:08
                                            2019-08-05 05:33:43
                                            2019-08-05 04:22:08
                                            2019-08-05 02:01:58
                                            2019-08-04 18:11:35
                                            2019-08-04 12:09:26
                                            2019-08-04 05:42:45
                                            2019-08-03 17:20:18
                                            2019-08-03 05:53:31
                                            2019-08-02 18:01:40
                                            2019-08-02 12:09:33
                                            2019-08-02 11:39:03
                                            2019-08-02 11:34:21
                                            2019-08-02 09:00:06



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 23 of 39




                                            2019-08-02 07:53:14
                                            2019-08-02 07:05:10
                                            2019-08-02 06:13:38
                                            2019-08-02 05:33:48
                                            2019-08-02 05:05:51
                                            2019-08-01 20:18:14
                                            2019-08-01 16:11:13
                                            2019-08-01 01:54:02
                                            2019-07-31 22:12:36
                                            2019-07-31 18:46:09
                                            2019-07-30 17:12:55
                                            2019-07-30 14:57:04
                                            2019-07-30 09:08:09
                                            2019-07-30 06:10:54
                                            2019-07-29 18:33:14
                                            2019-07-29 13:49:15
                                            2019-07-29 03:23:58
                                            2019-07-29 02:38:56
                                            2019-07-28 16:53:39
                                            2019-07-28 16:52:36
                                            2019-07-27 15:07:02
                                            2019-07-27 05:37:48
                                            2019-07-26 22:37:12
                                            2019-07-25 02:10:46
                                            2019-07-24 17:57:40
                                            2019-07-23 18:58:43
                                            2019-07-22 23:58:02
                                            2019-07-22 17:34:19
                                            2019-07-22 03:20:57
                                            2019-07-22 02:56:07
                                            2019-07-21 02:35:01
                                            2019-07-19 23:54:42



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 24 of 39




                                            2019-07-19 16:41:23
                                            2019-07-19 01:09:31
                                            2019-07-17 07:39:44
                                            2019-07-15 00:25:55
                                            2019-07-14 18:11:31
                                            2019-07-14 18:10:30
                                            2019-07-14 07:09:57
                                            2019-07-14 06:58:36
                                            2019-07-13 17:44:09
                                            2019-07-13 15:39:49
                                            2019-07-13 01:19:03
                                            2019-07-13 01:14:02
                                            2019-07-13 01:10:34
                                            2019-07-13 01:10:04
                                            2019-07-13 01:03:04
                                            2019-07-12 13:43:16
                                            2019-07-12 09:04:32
                                            2019-07-12 06:13:45
                                            2019-07-12 03:21:43
                                            2019-07-11 20:07:02
                                            2019-07-11 20:01:46
                                            2019-07-11 19:40:16
                                            2019-07-11 19:35:53
                                            2019-07-11 18:40:51
                                            2019-07-11 17:02:43
                                            2019-07-11 09:41:08
                                            2019-07-11 09:40:55
                                            2019-07-11 09:32:47
                                            2019-07-11 09:32:13
                                            2019-07-11 03:07:58
                                            2019-07-11 02:06:02
                                            2019-07-11 01:56:46



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 25 of 39




                                            2019-07-10 22:49:56
                                            2019-07-10 20:33:22
                                            2019-07-10 06:38:31
                                            2019-07-10 06:32:56
                                            2019-07-08 07:32:14
                                            2019-07-08 02:43:18
                                            2019-07-08 00:28:34
                                            2019-07-08 00:04:10
                                            2019-07-07 23:06:45
                                            2019-07-07 17:42:52
                                            2019-07-07 01:41:06
                                            2019-07-06 22:43:27
                                            2019-07-06 22:28:35
                                            2019-07-06 22:27:55
                                            2019-07-06 22:16:24
                                            2019-06-16 21:27:32
                                            2019-06-16 21:27:27
                                            2019-06-16 19:52:06
                                            2019-06-16 19:49:33
                                            2019-06-16 04:19:32
                                            2019-06-15 23:20:42
                                            2019-06-15 14:34:52
                                            2019-06-15 14:34:02
                                            2019-06-15 11:13:07
                                            2019-06-15 11:08:49
                                            2019-06-15 11:03:36
                                            2019-06-15 11:01:22
                                            2019-06-15 03:39:47
                                            2019-06-15 03:23:51
                                            2019-06-14 22:33:52
                                            2019-06-13 22:21:32
                                            2019-06-13 04:02:11



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 26 of 39




                                            2019-06-12 06:49:34
                                            2019-06-11 21:33:18
                                            2019-06-11 21:32:50


                                            2019-06-11 09:53:05
                                            2019-06-10 14:28:21
                                            2019-06-10 12:11:28
                                            2019-06-10 07:35:54
                                            2019-06-10 07:18:53
                                            2019-06-10 07:17:31
                                            2019-06-10 07:16:48
                                            2019-06-10 07:14:11
                                            2019-06-10 02:40:45
                                            2019-06-09 22:17:20
                                            2019-06-09 09:25:53
                                            2019-06-09 07:17:22
                                            2019-06-09 07:13:15
                                            2019-06-09 01:49:39
                                            2019-06-09 01:35:07
                                            2019-06-09 00:09:43
                                            2019-06-08 21:04:05
                                            2019-06-08 21:02:50
                                            2019-06-08 05:55:45
                                            2019-06-07 21:25:05
                                            2019-06-07 20:13:09
                                            2019-06-07 20:12:13
                                            2019-06-07 08:32:01
                                            2019-06-07 06:03:43
                                            2019-06-07 08:32:13
                                            2019-06-07 00:18:47
                                            2019-06-06 07:37:51
                                            2019-06-06 23:55:00



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 27 of 39




                                            2019-06-06 23:51:00
                                            2019-06-06 22:36:01
                                            2019-06-06 18:23:57
                                            2019-06-06 17:59:25
                                            2019-06-06 07:38:09
                                            2019-06-06 05:08:02
                                            2019-06-06 05:07:40
                                            2019-06-06 03:18:53
                                            2019-06-06 03:09:10
                                            2019-06-06 02:49:24
                                            2019-06-06 02:25:07
                                            2019-06-06 02:18:03
                                            2019-06-06 02:02:23
                                            2019-06-06 01:49:35
                                            2019-06-06 01:41:09
                                            2019-06-05 23:58:28
                                            2019-06-03 05:26:26
                                            2019-06-01 02:07:39
                                            2019-05-30 23:09:29
                                            2019-05-30 23:08:21
                                            2019-05-30 02:25:11
                                            2019-05-29 08:52:49
                                            2019-05-28 15:30:57
                                            2019-05-28 15:04:42
                                            2019-05-28 15:02:48
                                            2019-05-28 01:31:58
                                            2019-05-28 01:29:36
                                            2019-05-27 19:18:54
                                            2019-05-27 19:18:49
                                            2019-05-27 16:10:07
                                            2019-05-27 16:09:01
                                            2019-05-27 09:45:44



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 28 of 39




                                            2019-05-27 05:06:00
                                            2019-05-26 16:05:28
                                            2019-05-25 15:22:44
                                            2019-05-24 18:36:06
                                            2019-05-24 13:59:15
                                            2019-05-24 03:34:14
                                            2019-05-24 03:14:53
                                            2019-05-23 23:41:12
                                            2019-05-23 22:04:50
                                            2019-05-22 22:06:36
                                            2019-05-22 13:30:27
                                            2019-05-22 04:15:25
                                            2019-05-21 22:06:16
                                            2019-05-21 13:31:53
                                            2019-05-21 12:23:15
                                            2019-05-21 12:23:05
                                            2019-05-21 11:46:44
                                            2019-05-21 05:36:37
                                            2019-05-21 05:36:31
                                            2019-05-20 22:02:56
                                            2019-05-20 13:36:58
                                            2019-05-19 16:01:53
                                            2019-05-19 15:32:32
                                            2019-05-18 21:41:52
                                            2019-05-18 14:06:13
                                            2019-05-18 13:53:38
                                            2019-05-17 22:13:37
                                            2019-05-17 13:30:20
                                            2019-05-17 07:26:06
                                            2019-05-17 06:42:04
                                            2019-05-17 06:22:43
                                            2019-05-16 23:42:23



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 29 of 39




                                            2019-05-16 14:01:41
                                            2019-05-16 06:16:58
                                            2019-05-16 05:58:38
                                            2019-05-16 00:35:39
                                            2019-05-15 22:14:12
                                            2019-05-12 16:00:30
                                            2019-05-12 04:56:38
                                            2019-05-12 01:40:46
                                            2019-05-11 02:33:41
                                            2019-05-10 22:43:51
                                            2019-05-10 01:55:04
                                            2019-05-09 22:09:39
                                            2019-05-09 13:17:21
                                            2019-05-08 23:29:49
                                            2019-05-08 14:04:42
                                            2019-05-08 07:28:34
                                            2019-05-08 04:15:40
                                            2019-05-08 02:07:56
                                            2019-05-07 22:23:35
                                            2019-05-07 14:39:23
                                            2019-05-07 13:44:20
                                            2019-05-07 13:17:52
                                            2019-05-07 12:16:07
                                            2019-05-06 22:07:01
                                            2019-05-06 12:20:37
                                            2019-05-05 18:31:04
                                            2019-05-05 15:45:11
                                            2019-05-05 00:53:47
                                            2019-05-04 22:29:14
                                            2019-05-04 19:38:49
                                            2019-05-04 16:08:30
                                            2019-05-04 07:27:43



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 30 of 39




                                            2019-05-04 06:46:44
                                            2019-05-04 06:07:06
                                            2019-05-04 04:19:49
                                            2019-05-03 22:08:11
                                            2019-05-03 14:09:28
                                            2019-05-03 14:09:05
                                            2019-05-03 13:18:05
                                            2019-05-02 22:08:07
                                            2019-05-02 13:47:05
                                            2019-05-02 08:17:47
                                            2019-05-02 02:37:41
                                            2019-05-01 09:42:03
                                            2019-04-30 22:06:17
                                            2019-04-30 13:42:59
                                            2019-04-30 07:08:56
                                            2019-04-30 06:52:41
                                            2019-04-30 02:43:24
                                            2019-04-29 22:04:18
                                            2019-04-29 13:18:22
                                            2019-04-29 03:56:25
                                            2019-04-28 23:34:23
                                            2019-04-28 22:48:14
                                            2019-04-28 22:41:01
                                            2019-04-28 20:03:10
                                            2019-04-28 19:45:41
                                            2019-04-28 19:39:36
                                            2019-04-28 19:34:36
                                            2019-04-28 17:43:12
                                            2019-04-28 16:42:45
                                            2019-04-28 16:00:28
                                            2019-04-28 15:51:20
                                            2019-04-28 15:48:16



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 31 of 39




                                            2019-04-28 03:16:39
                                            2019-04-27 00:05:56
                                            2019-04-26 23:56:23
                                            2019-04-26 22:03:56
                                            2019-04-26 22:03:47
                                            2019-04-26 13:54:02
                                            2019-04-26 03:27:26
                                            2019-04-25 22:10:33
                                            2019-04-25 13:06:49
                                            2019-04-25 12:41:36
                                            2019-04-25 05:05:34
                                            2019-04-25 05:01:24
                                            2019-04-25 05:00:56
                                            2019-04-25 03:40:39
                                            2019-04-25 02:06:40
                                            2019-04-25 01:29:03
                                            2019-04-24 22:42:20
                                            2019-04-24 22:39:37
                                            2019-04-24 22:30:35
                                            2019-04-24 22:26:02
                                            2019-04-24 22:17:23
                                            2019-04-24 14:46:29
                                            2019-04-24 14:42:47
                                            2019-04-24 14:37:58
                                            2019-04-24 10:43:25
                                            2019-04-24 07:47:48
                                            2019-04-24 07:45:35
                                            2019-04-23 22:17:34
                                            2019-04-23 14:21:44
                                            2019-04-23 13:27:13
                                            2019-04-23 02:35:49
                                            2019-04-22 23:33:46



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 32 of 39




                                            2019-04-22 23:09:55
                                            2019-04-22 23:02:00
                                            2019-04-22 19:34:10
                                            2019-04-22 19:23:53
                                            2019-04-22 16:19:21
                                            2019-04-21 17:13:13
                                            2019-04-21 16:44:09
                                            2019-04-21 07:19:21
                                            2019-04-21 06:21:15
                                            2019-04-21 06:08:15
                                            2019-04-21 06:01:22
                                            2019-04-21 05:21:09
                                            2019-04-21 04:54:39
                                            2019-04-21 04:51:41
                                            2019-04-21 04:48:24
                                            2019-04-21 04:10:18
                                            2019-04-21 03:31:02
                                            2019-04-21 03:22:41
                                            2019-04-21 01:00:43
                                            2019-04-21 00:37:42
                                            2019-04-21 00:18:38
                                            2019-04-21 00:15:34
                                            2019-04-21 00:07:26
                                            2019-04-20 23:59:29
                                            2019-04-20 23:35:23
                                            2019-04-20 21:27:07
                                            2019-04-20 18:08:48
                                            2019-04-20 14:24:54
                                            2019-04-20 08:12:52
                                            2019-04-20 08:05:20
                                            2019-04-20 06:37:30
                                            2019-04-20 01:19:05



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 33 of 39




                                            2019-04-20 00:53:20
                                            2019-04-20 00:23:01
                                            2019-04-19 23:42:32
                                            2019-04-19 21:39:35
                                            2019-04-19 21:36:28
                                            2019-04-19 19:23:36
                                            2019-04-19 19:10:30
                                            2019-04-19 17:39:42
                                            2019-04-19 02:30:08
                                            2019-04-18 13:46:02
                                            2019-04-18 07:45:35
                                            2019-04-18 07:45:35
                                            2019-04-18 05:46:00
         98.230.216.235                     2019-09-29 20:46:55
                                            2019-09-29 20:44:50
                                            2019-09-29 20:33:27
                                            2019-09-29 20:27:53
                                            2019-09-29 20:21:56
                                            2019-09-29 20:12:30
                                            2019-09-23 02:27:47
                                            2019-09-23 02:24:35
                                            2019-09-23 02:16:45
                                            2019-09-23 01:44:50
                                            2019-09-23 01:39:37
                                            2019-09-23 01:32:14
                                            2019-09-23 01:16:21
                                            2019-09-23 01:13:45
                                            2019-09-23 01:11:00
                                            2019-09-23 01:05:46
                                            2019-09-16 00:50:24
                                            2019-09-16 00:44:19
                                            2019-09-16 00:38:04



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 34 of 39




                                            2019-09-16 00:30:27
                                            2019-09-16 00:28:04
                                            2019-09-16 00:23:23
                                            2019-09-16 00:21:19
                                            2019-09-16 00:13:58
                                            2019-09-16 00:02:09
         98.249.110.124                     2019-10-15 18:18:05
                                            2019-10-15 13:32:01
                                            2019-10-15 03:41:42
                                            2019-10-15 02:56:36
                                            2019-10-14 19:24:37
                                            2019-10-14 19:10:58
                                            2019-10-14 16:56:31
                                            2019-10-14 06:07:48
                                            2019-10-14 03:20:29
                                            2019-10-13 21:19:20
                                            2019-10-13 08:29:39
                                            2019-10-13 07:42:41
                                            2019-10-13 01:03:23
                                            2019-10-13 01:03:14
                                            2019-10-12 16:02:57
                                            2019-10-12 02:52:13
                                            2019-10-12 02:41:42
                                            2019-10-11 21:51:28
                                            2019-10-11 20:00:10
                                            2019-10-11 18:25:50
                                            2019-10-11 16:08:12
                                            2019-10-11 06:13:56
                                            2019-10-11 05:23:24
                                            2019-10-11 03:59:14
                                            2019-10-10 20:21:57
                                            2019-10-10 13:39:15



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 35 of 39




                                            2019-10-10 06:55:40
                                            2019-10-10 01:09:35
                                            2019-10-09 21:59:55
                                            2019-10-09 20:23:29
                                            2019-10-09 14:40:20
                                            2019-10-09 14:11:09
                                            2019-10-09 07:01:41
                                            2019-10-09 02:55:47
                                            2019-10-09 02:33:31
                                            2019-10-08 21:59:26
                                            2019-10-08 13:46:35
                                            2019-10-08 06:42:24
                                            2019-10-07 20:01:43
                                            2019-10-07 13:09:10
                                            2019-10-07 12:57:53
                                            2019-10-07 06:59:40
                                            2019-10-07 01:13:45
                                            2019-10-06 21:36:10
                                            2019-10-06 16:05:05
                                            2019-10-06 16:04:59
                                            2019-10-06 07:37:45
                                            2019-10-05 21:02:03
                                            2019-10-05 20:58:22
                                            2019-10-05 20:57:00
                                            2019-10-05 20:53:21
                                            2019-10-05 18:45:35
                                            2019-10-05 17:00:04
                                            2019-10-05 16:51:58
                                            2019-10-05 16:20:37
                                            2019-10-05 16:02:12
                                            2019-10-05 16:00:28
                                            2019-10-05 08:38:44



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 36 of 39




                                            2019-10-05 07:54:44
                                            2019-10-05 07:49:43
                                            2019-10-05 07:19:05
                                            2019-10-05 02:32:38
                                            2019-10-04 21:58:09
                                            2019-10-04 20:30:03
                                            2019-10-04 20:13:12
                                            2019-10-04 13:52:35
                                            2019-10-04 13:49:20
                                            2019-10-04 04:58:17
                                            2019-10-04 00:15:42
                                            2019-10-03 20:11:00
                                            2019-10-03 13:38:34
                                            2019-10-03 06:58:44
                                            2019-10-03 05:15:40
                                            2019-10-03 01:41:26
                                            2019-10-02 23:30:30
                                            2019-10-02 20:29:36
                                            2019-10-02 20:29:30
                                            2019-10-02 13:52:33
                                            2019-10-02 06:54:43
                                            2019-10-01 20:16:41
                                            2019-10-01 20:16:31
                                            2019-10-01 00:10:12
                                            2019-09-30 20:15:36
                                            2019-09-30 13:31:35
                                            2019-09-30 06:45:45
                                            2019-09-30 01:28:59
                                            2019-09-29 22:15:15
                                            2019-09-29 19:30:34
                                            2019-09-29 19:00:48
                                            2019-09-28 20:08:23



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 37 of 39




                                            2019-09-28 15:57:24
                                            2019-09-28 06:53:46
                                            2019-09-28 04:28:15
                                            2019-09-28 04:25:42
                                            2019-09-27 20:13:35
                                            2019-09-27 13:14:36
                                            2019-09-27 04:37:40
                                            2019-09-27 04:30:25
                                            2019-09-26 20:36:02
                                            2019-09-26 20:18:31
                                            2019-09-26 13:40:27
                                            2019-09-26 06:58:44
                                            2019-09-25 20:15:59
                                            2019-09-25 13:55:51
                                            2019-09-25 06:29:52
                                            2019-09-25 06:21:44
                                            2019-09-24 20:10:16
                                            2019-09-24 13:20:32
                                            2019-09-24 04:35:05
                                            2019-09-23 20:12:50
                                            2019-09-23 14:06:33
                                            2019-09-23 13:06:14
                                            2019-09-22 05:23:52
                                            2019-09-22 05:23:47
                                            2019-09-21 17:01:58
                                            2019-09-21 17:01:53
                                            2019-09-21 16:55:44
                                            2019-09-21 16:20:59
                                            2019-09-21 14:15:30
                                            2019-09-21 06:33:44
                                            2019-09-21 03:01:11
                                            2019-09-21 01:55:23



146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 38 of 39




                                            2019-09-21 01:37:19
                                            2019-09-20 23:05:24
                                            2019-09-20 16:01:18
                                            2019-09-19 22:04:04
                                            2019-09-19 13:35:59
                                            2019-09-19 06:34:44
                                            2019-09-19 05:46:39
                                            2019-09-19 05:45:37
                                            2019-09-19 05:20:50
                                            2019-09-18 20:27:53
                                            019-09-18 14:19:29
                                            2019-09-18 13:15:45
                                            2019-09-18 01:08:46
                                            2019-09-17 13:11:36
                                            2019-09-17 13:10:50
                                            2019-09-17 06:21:45
                                            2019-09-17 05:25:11
                                            2019-09-16 20:13:51
                                            2019-09-16 14:11:11
                                            2019-09-16 13:34:32
                                            2019-09-16 06:19:26
                                            2019-09-15 16:02:08
                                            2019-09-15 16:02:02
                                            2019-09-15 07:33:05
                                            2019-09-14 09:47:14
                                            2019-09-14 09:33:54
                                            2019-09-13 21:53:51




146678196.1
        Case 3:19-cv-03418-WHO Document 22-3 Filed 12/20/19 Page 39 of 39




                                           EXHIBIT A

         1.    Documents sufficient to identify a name, physical address, telephone number,

email address, and any other personal identifying information for; as well as transaction logs

involving the subscriber associated with the following IP address at the listed dates and times:

         IP Address                                   Date/Time
         131.125.11.1                                 2019-05-10 13:35:22
                                                      2019-05-10 13:16:52
                                                      2019-05-10 13:13:44
                                                      2019-05-08 22:50:52
                                                      2019-05-08 21:59:02
                                                      2019-04-29 22:05:40
                                                      2019-04-29 22:03:56
                                                      2019-04-23 13:05:38
                                                      2019-04-23 12:49:49




146679029.1
